                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                SHREVEPORT DIVISION

EMILIO ENRIQUE TAYLOR                                  CIVIL ACTION NO. 5:18-CV-1291

                                                       SECTION P
VERSUS
                                                       JUDGE TERRY A. DOUGHTY

POLICE DEPT. OF SHREVEPORT                             MAG. JUDGE KAREN L. HAYES

                                           JUDGMENT

       The Report and Recommendation of the Magistrate Judge having been considered, no

objections thereto having been filed, finding that same is supported by the law and the record in

this matter, and for the reasons set forth in this Court’s Ruling,

       IT IS ORDERED that Plaintiff’s Motion to Amend [Doc. No. 7] is GRANTED.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff Emilio

Enrique Taylor=s claims for monetary compensation are DISMISSED WITH PREJUDICE as

frivolous and for failing to state claims on which relief can be granted.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff=s request

for dismissal of all charges is DISMISSED WITHOUT PREJUDICE to Plaintiffs right to

pursue habeas corpus relief after he exhausts all available state court remedies.

       MONROE, LOUISIANA, this 1st day of November, 2018.




                                                    ______________________________________
                                                      TERRY A. DOUGHTY
                                                       UNITED STATES DISTRICT JUDGE
